Fourth Court of Appeals
                                          San Antonio, Texas

                                                JUDGMENT
                                              No. 04-17-00688-CV

                                    Jose CORRO and Concepcion Corro,
                                              Appellants

                                                         v.

            Andres PEREZ, Perez & Malik, PLLC and Adriana Medrano of Perez & Malik,
                                          Appellees

                       From the 38th Judicial District Court, Medina County, Texas
                                    Trial Court No. 16-06-23689-CV
                              Honorable H. Paul Canales, Judge Presiding 1

              BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court granting
summary judgment and ordering that Jose Corro and Concepcion Corro take nothing on their
claims against Andres Perez, Perez & Malik, P.L.L.C., and Adriana Medrano is AFFIRMED.

           SIGNED December 19, 2018.


                                                          _____________________________
                                                          Irene Rios, Justice




1
    The Honorable H. Paul Canales presided over the underlying case by assignment.